                Case 1:18-cv-02340-RJL Document 50 Filed 02/05/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


                                                         )
United States of America et al.,                         )
                                                         )
                         Plaintiffs,                     )
                                                         )
                                                           Civil Case Number
          v.                                             )
                                                           1:18-cv-02340-RJL
                                                         )
CVS Health Corporation et al.,                           )
                                                         )
                         Defendants.                     )
                                                         )

                 MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE
                         BY AIDS HEALTHCARE FOUNDATION


          Pursuant to 15 U.S.C. § 16(f)(3) and Local Rule 7(o), AIDS Healthcare Foundation

(“AHF”) respectfully moves this Court for leave to participate and file a brief as amicus curiae in

this Tunney Act proceeding for the limited purpose of assisting the Court in its public interest

determination of Plaintiff United States’ Proposed Final Judgment. The proposed amicus curiae

brief is filed as an attachment to this motion.

          15 U.S.C. § 16(f)(3) permits the Court to “authorize full or limited participation in

proceedings before the court by interested persons or agencies, including appearance amicus

curiae…or participation in any other manner and extent which serves the public interest as the

court may deem appropriate.” It is commonplace for this Court to permit third-party participation

by way of amicus curiae brief filings in similar merger matters during the Tunney Act review

process. See, e.g., United States v. Anheuser-Busch InBev, et al., Case No. 1:16-cv-01483

(D.D.C. 2018); United States v. Microsoft Corp., 159 F.R.D. 318 (D.D.C. 1995); United States v.

Airline Tariff Publ’g Co., 1993 U.S. Dist. LEXIS 3553 (D.D.C. 1993).




DM1\9352936.1
          Case 1:18-cv-02340-RJL Document 50 Filed 02/05/19 Page 2 of 3



        AHF is the largest non-profit provider of care and treatment to people with HIV and

AIDS in the world, servicing over one million patients in 43 countries. Established in 1987,

AHF’s mission is to provide cutting-edge medicine and advocacy for individuals living with HIV

and AIDS. In the United States, AHF has health care centers and pharmacies in 15 states, and has

Medicaid and Medicare managed care plans in California, Florida and Georgia. For every dollar

earned by AHF Pharmacies, 96 cents goes to patient care, assisting communities afflicted with

HIV and AIDS.

        Representing a special needs population that depends upon a competitive marketplace for

lifesaving drugs and treatments, AHF is profoundly troubled by the merger between CVS and

Aetna. The increasing consolidation and vertical integration of the health care industry—

particularly where, as here, the result is that the payor, pharmacy benefits manager, and provider

are under the same roof—can only lead to higher prices, reduced access, and less choice for

consumers and patients. For these reasons, AHF and its patients have a significant interest in the

outcome of the Court’s determination on whether the United States’ Proposed Final Judgment is

in the public interest.

        In short, AHF believes that the Proposed Final Judgment is not sufficient to protect

consumers or competition generally. AHF respectfully requests that the Court grant this Motion

with the attached amicus curiae brief for the purpose of informing the Court of its concern that

the government’s Complaint and proposed remedy fail to adequately address significant

anticompetitive effects of the merger in the health care provider, PBM, and pharmacy markets.

AHF believes that the merger will harm AHF and the vulnerable population it serves.

        In compliance with Local Civil Rule 7(m), counsel for AHF has contacted counsel for the

United States, State Plaintiffs and Defendants to confer on AHF’s motion to participate as




                                               -2-
          Case 1:18-cv-02340-RJL Document 50 Filed 02/05/19 Page 3 of 3



Amicus Curiae, with the exception of the State of Mississippi, which does not have a contact for

counsel listed on the Docket. The United States does not oppose this motion. The State of Florida

does not oppose this motion. As of the date of this filing, counsel for the remaining State

Plaintiffs nor Defense counsel have responded.



Dated: February 5, 2019                       Respectfully Submitted,



                                              /s/Joseph J. Aronica
                                              Joseph J. Aronica (DC Bar No.: 446139)
                                              DUANE MORRIS LLP
                                              505 9th Street, N.W.
                                              Suite 1000
                                              Washington, DC 20004
                                              Telephone: 202-776-7824
                                              Fax: 202-478-1885
                                              Email: JJAronica@duanemorris.com

                                              Christopher H. Casey (Pro Hac Vice forthcoming)
                                              Jonathan L. Swichar (Pro Hac Vice forthcoming)
                                              Bradley A. Wasser (Pro Hac Vice forthcoming)
                                              Duane Morris LLP
                                              30 South 17th Street
                                              Philadelphia, PA 19103-4196
                                              Telephone: 215-979-1000
                                              Fax: 215-979-1020
                                              Email: CHCasey@duanemorris.com
                                                     JLSwichar@duanemorris.com
                                                     BAWasser@duanemorris.com

                                              Attorneys for Amicus Curiae AIDS Healthcare
                                              Foundation




                                               -3-
